UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       3/19/2020
 Unites States of America,

                                Plaintiff,
                                                           1:14-cr-00855 (LTS)
                    -against-
                                                           ORDER
 Ramel Pierson,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

         For the reasons stated on the record during today’s proceeding, IT IS HEREBY ORDERED

that Carla Sanderson, counsel for Defendant, be granted a legal call with Defendant.

SO ORDERED.

DATED:         New York, New York
               March 19, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
